  Case 3:19-cr-04904-MMA Document 27 Filed 04/29/20 PageID.48 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA



      UNITED STATES OF AMERICA,                       )
                                                      )
                                  Plaintiff,          )    CASE NO. 19CR04904-001-MMA
                                                      )
                    V.                                )    ORDER
                                                      )
                   John Samuel RENDON                 )
                                                      )
                               Defendant.             )
_________________                                     )


       Pursuant to a written request from the United States Probation Office, the sentencing date

presently set for June 1, 2020, is vacated and reset to July 20, 2020, at 9:00 a.m. in Courtrnom 3D.

       If the defendant is on bond, defense counsel is to file an aclmowledgment of the next court

date by the defendant within a week of receipt of this order.



       DATED:       April 29, 2020




                                                     ~
                                                     Michael M. Anello
                                                     U.S. District Judge
                                                                                -a~
cc: all counsel of record
